NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

             WILLIAM CRAWFORD, JR.,
                Claimant-Appellant,

                            v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                       2013-7055
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-2900, Judge Lawrence B.
Hagel.
               ______________________

                Decided: August 19, 2013
                 ______________________

   WILLIAM CRAWFORD, JR., of Chicago, Illinois, pro se.

     SHELLEY D. WEGER, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With her on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and Scott D. Austin, Assistant Director. Of counsel on
the brief were MICHAEL J. TIMINSKI, Deputy Assistant
General Counsel, and AMANDA R. BLACKMON, Attorney,
2                                    CRAWFORD   v. SHINSEKI

United States Department of Veterans Affairs, of Wash-
ington, DC.
               ______________________

    Before PROST, MOORE, and O’MALLEY, Circuit Judges.
PER CURIAM.
         Mr. Crawford appeals from the decision of the
United States Court of Appeals for Veterans Claims
(Veterans Court) dismissing his appeal for lack of juris-
diction. Because Mr. Crawford only raises issues outside
of our jurisdiction, we dismiss.
                      BACKGROUND
        Mr. Crawford served in the United States Air
Force for approximately two years. Following his honora-
ble discharge in 1982, he filed a claim for service connec-
tion for a boutonnière deformity that limits the flexion in
his right little finger. The Board of Veterans’ Appeals
(Board) granted service connection for that deformity, and
the RO subsequently assigned a zero percent disability
rating (1984 rating decision).
        In 1994, he filed a claim seeking an increased rat-
ing. The RO granted him a ten percent disabling rating
effective March 1994, the date of his outpatient treatment
record. Mr. Crawford appealed, seeking a higher rating
and an earlier effective date. The Board denied his re-
quests (1996 Board decision). Mr. Crawford did not
appeal that decision.
         Nearly eight years after the 1996 Board decision,
Mr. Crawford filed a claim seeking retroactive benefits
starting from his date of discharge until 1994. The RO
denied his claim and he appealed to the Board. During
the pendency of that appeal, the RO granted him a sepa-
rate claim for service connection for a scar on the same
finger as secondary to his boutonnière deformity. The RO
assigned a zero percent disabling rating to the scar disa-
bility effective November 2004.
CRAWFORD   v. SHINSEKI                                     3

        Mr. Crawford appealed to the Board. He argued
that he should have received a higher rating and earlier
effective date for his boutonnière deformity and a com-
pensable rating for his scar disability. The Board denied
an increased rating for either condition. Mr. Crawford
also argued that the 1984 rating decision contained clear
and unmistakable error (CUE) based on the failure to
assign a compensable rating for his boutonnière deformi-
ty. The Board remanded that claim of CUE to the RO,
which found no CUE.
    Mr. Crawford appealed to the Board. He reiterated
his claim of CUE based on the 1984 non-compensable
rating for his boutonnière deformity and also sought an
earlier effective date for that condition. The Board denied
the claim of CUE because Mr. Crawford only challenged
how the RO weighed the evidence. It also dismissed the
claim for an earlier effective date, finding that Mr. Craw-
ford impermissibly sought to undo the 1996 Board deci-
sion, which he did not appeal, by asserting a freestanding
claim.
         Mr. Crawford appealed to the Veterans Court. He
argued that the Board “failed to consider the evidence of a
painful scar which would warrant a compensable [disabil-
ity] rating . . . for tenderness and painful scar.” Crawford
v. Shinseki, No. 11-2900, slip op. at 1 (Vet. App. Dec. 12,
2012) (quoting Appellant’s Br. at 5–6). He also argued
that the Board failed to consider statutory provisions,
which he alleged provided for a compensable disability
rating “upon evidence of a painful scar.” Id. The Veter-
ans Court characterized Mr. Crawford’s argument to be
that the 1984 rating decision “failed to address a reasona-
bly raised claim for benefits for a right fifth finger scar.”
Id. Finding that Mr. Crawford had “never advanced such
an assertion previously,” the Veterans Court concluded
that there was no final Board decision on the issue, and
therefore that it lacked jurisdiction over the claim. Id. at
1–2. Mr. Crawford appeals.
4                                     CRAWFORD   v. SHINSEKI

                        DISCUSSION
       We may only review “all relevant questions of law,
including interpreting constitutional and statutory provi-
sions” on which the Veterans Court’s decision relied. 38
U.S.C. § 7292(d). Unless an appeal presents constitution-
al questions, we may not review “a challenge to a factual
determination,” or “a challenge to a law or regulation as
applied to the facts of a particular case.”         Id. §
7292(d)(2)(A)–(B). “The jurisdictional reach of the Veter-
ans Court presents a question of law for our plenary
review.” Maggitt v. West, 202 F.3d 1370, 1374 (Fed. Cir.
2000) (internal citation omitted).
       Mr. Crawford argues that he is entitled to benefits
for both of his conditions, effective as of his discharge. He
seeks compensation retroactively from the date of his
discharge until his present 1994 effective date.
       The government responds that we should dismiss
Mr. Crawford’s appeal for lack of jurisdiction. It argues
that Mr. Crawford does not challenge the Veterans
Court’s holding that it lacked jurisdiction. Even if Mr.
Crawford were challenging that dismissal, the govern-
ment argues that the Veterans Court correctly deter-
mined that it lacked jurisdiction because Mr. Crawford
has never presented a claim to the RO alleging CUE in
the 1984 rating decision based on the failure to address
his scar deformity.
       We agree with the government that Mr. Crawford
only challenges issues that are outside of our jurisdiction.
Specifically, Mr. Crawford challenges the effective dates
of his conditions. These, however, are fact issues beyond
our jurisdiction, and the Veterans Court did not even
decide them. See 38 U.S.C. § 7292(d)(2)(A). Mr. Crawford
does not challenge the Veterans Court’s holding that it
lacked jurisdiction over his case, which is the only issue
that we do have jurisdiction to review.
      Because Mr. Crawford has not raised issues over
which we have jurisdiction, we dismiss.
CRAWFORD    v. SHINSEKI               5

                          DISMISSED
                            COSTS
No costs.